DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Bissing on 2, 4 , 9, 15 June 2021.
The application has been amended as follows: 

IN THE CLAIMS:

Claims 1, 6, 7, 9, 10, and 12 to 14 have been amended as follows:

1.	(Currently Amended):  An electric-brake controller configured to control an electric brake that is provided for a wheel of a vehicle and operable by an electric motor to reduce rotation of the wheel by pressing a pressing member via a friction member against a brake rotor rotating with the wheel,
wherein the electric-brake controller is programmed to:
time, the relative rotation angle being a rotation angle of the electric motor for the set length of time; 
obtain an absolute rotation angle based on the obtained relative rotation angle, with consideration of an orientation of the obtained relative rotation angle, the absolute rotation angle being a rotation angle of the electric motor from a start of operation of the electric motor; 
	detect a recognition error in a value of the rotation angle sensor based on one of the absolute rotation angle and a changing state of the absolute rotation angle; and 
	control the electric motor based on the detected recognition error,
wherein the electric-brake controller is further programmed to, based on a change pattern as the changing state of a set number of successively obtained absolute rotation angles being identical to one of a plurality of error patterns set in advance, determine that at least one of the [[a]] set number of the absolute rotation angles is obtained based on the value with the recognition error, and 
wherein the plurality of error patterns comprise:
a first error pattern comprising a pattern in which the absolute rotation angle increases, thereafter decreases twice successively, and thereafter increases; and 
a second error pattern comprising a pattern in which the absolute rotation angle decreases, increases twice successively, and thereafter decreases.  

6.	(Currently Amended):  An electric-brake controller configured to control an electric brake that is provided for a wheel of a vehicle and operable by an electric motor to reduce rotation of the wheel by pressing a pressing member via a friction member against a brake rotor rotating with the wheel,
wherein the electric-brake controller is programmed to:
obtain a relative rotation angle based on values output and received from a rotation-angle sensor at an interval of a set length of time based on a cycle time, the relative rotation angle being a rotation angle of the electric motor for the set length of time; 
obtain an absolute rotation angle based on the obtained relative rotation angle, with consideration of an orientation of the obtained relative rotation angle, the absolute rotation angle being a rotation angle of the electric motor from a start of operation of the electric motor; 
detect a recognition error in a value of the rotation angle sensor based on one of the absolute rotation angle and a changing state of the absolute rotation angle; and 
	control the electric motor based on the detected recognition error, and
wherein the electric-brake controller is further programmed to detect that a second absolute rotation angle and a third absolute rotation angle are obtained based on the value with the recognition error, when, among at least four successively obtained absolute rotation angles, an absolute value of a difference between (a) an average changed angle between the second absolute rotation angle and a fourth absolute rotation angle and (b) an average changed angle between a first absolute rotation angle and a modified absolute rotation angle that is the third absolute rotation angle obtained by excluding the second absolute rotation angle is greater than a first threshold value.  


7.	(Currently Amended):  An electric-brake controller configured to control an electric brake that is provided for a wheel of a vehicle and operable by an electric motor to reduce rotation of the wheel by pressing a pressing member via a friction member against a brake rotor rotating with the wheel,
wherein the electric-brake controller is programmed to:
obtain a relative rotation angle based on values output and received from a rotation-angle sensor at an interval of a set length of time based on a cycle time, the relative rotation angle being a rotation angle of the electric motor for the set length of time; 
obtain an absolute rotation angle based on the obtained relative rotation angle, with consideration of an orientation of the obtained relative rotation angle, the absolute rotation angle being a rotation angle of the electric motor from a start of operation of the electric motor; 
detect a recognition error in a value of the rotation angle sensor based on one of the absolute rotation angle and a changing state of the absolute rotation angle; and 
	control the electric motor based on the detected recognition error, and
wherein the electric-brake controller is further programmed to detect that a is [[are]] obtained based on the value with the recognition error, when, among at least five successively obtained absolute rotation angles, an absolute value of a difference between an actual absolute rotation angle as a fourth absolute rotation angle and a modified absolute rotation angle as the fourth absolute rotation angle obtained by excluding the third absolute rotation angle is greater than a second threshold value.  


9.	(Currently Amended):  An electric-brake controller configured to control an electric brake that is provided for a wheel of a vehicle and operable by an electric motor to reduce rotation of the wheel by pressing a pressing member via a friction member against a brake rotor rotating with the wheel,
wherein the electric-brake controller is programmed to:
obtain a relative rotation angle based on values output and received from a rotation-angle sensor at an interval of a set length of time based on a cycle time, the relative rotation angle being a rotation angle of the electric motor for the set length of time; 
obtain an absolute rotation angle based on the obtained relative rotation angle, with consideration of an orientation of the obtained relative rotation angle, the absolute rotation angle being a rotation angle of the electric motor from a start of operation of the electric motor; 
detect a recognition error in a value of the rotation angle sensor based on one of the absolute rotation angle and a changing state of the absolute rotation angle; and 
	control the electric motor based on the detected recognition error, and
wherein the electric-brake controller is further programmed to:
	based on the recognition error being detected, obtain an [[the]] absolute rotation angle based on a modified change pattern , from a plurality of successively obtained absolute rotation angles, an absolute rotation angle obtained based on the value with the recognition error; 
	obtain an [[the]] absolute rotation angle based on an actual change pattern of a plurality of successively obtained 
	control the electric motor based on a position less extended toward the brake rotor of (i) a first position of the pressing member which is determined based on the absolute rotation angle based on the modified change pattern, and (ii) a second position of the pressing member which is determined based on the absolute rotation angle based on the actual change pattern.  


10.	(Currently Amended):  The electric-brake controller according to claim 9, wherein the electric-brake controller is further programmed to, based on the electric brake being switched from an operating state to a non-operating state, move the pressing member back to an initial position thereof by controlling the electric motor based on the position less extended towards the brake rotor of the first position and the second position.  
  

12.	(Currently Amended):  The electric-brake controller according to claim 9, 
wherein the electric-brake controller is further programmed to:
control a pressing force by controlling the electric motor based on a position of the pressing member which is determined based on an [[the]] obtained absolute rotation angle, the pressing force being a force by which the pressing member is pressed against the brake rotor, and
based on the recognition error being detected, control the pressing force by controlling the electric motor based on the position less extended towards the brake rotor of the first position and the second position.  


13.	(Currently Amended):  The electric-brake controller according to claim 12,
wherein the electric-brake controller is further programmed to:
control the pressing force by controlling the electric motor so as to bring an actual position of the pressing member closer to a target position, and
based on the recognition error being detected, control the electric motor by feeding back the position less extended towards the brake rotor of the first position and the second position as the actual position.

14.	(Currently Amended):   The electric-brake controller according to claim 9, 	wherein the electric-brake controller is further reset [[set]] an initial position of the pressing member 


Allowable Subject Matter
Claims 1, 2, and 5 to 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the electric brake controller as recited in claims 1, 6, 7, or 9, wherein (in combination with the other recited elements and limitations) for example, the electric-brake controller is programmed to detect a recognition error[1] in a value of the rotation angle sensor and i) the plurality of error patterns comprise the recited first and second patterns in claim 1, ii) the absolute value of the difference in claim 6 or 7 is greater than the first threshold value or the second threshold value, or iii) the electric motor is controlled (by the electric-brake controller in claim 9) based on the less extended position of the first and second positions (e.g., for example only, to prevent excessive backward movement of the pressing member).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 15 to 22 of the Remarks, filed 16 April 2021, with respect to the objection to the specification, the claim interpretation, and the rejections of the claims under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the objection to the specification and the rejections of the claims have been withdrawn. 
In this respect, in accordance with the claim amendments, the examiner no longer interprets the claims under 35 U.S.C. 112(f), with the examiner understanding that an “electric-brake controller” (e.g., as shown in FIG. 1) which is “programmed” to perform the recited functions would represent/connote structure to one of ordinary skill in the automotive art, and would be understood by one of ordinary skill in the art to include e.g., one or more [data] processor(s), microcontroller(s), ECU(s) (electronic control unit), such as the motor ECUs 112[2], etc. that are configured to execute one or more control program(s) to perform the recited functions and to control the motor (48 in FIG. 3) by which the electric brake is operable based on the detected recognition error (cf. 110, 112L, 112R, etc. in FIG. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 As indicated at published paragraph [0006] of the specification, for example, “The recognition error refers to a situation in which, in the case where the rotation-angle obtainer includes a data processor configured to obtain an absolute rotation angle by obtaining a relative rotation angle of an electric motor based on values output from a rotation-angle sensor and received and recognized by the data processor, the rotation-angle sensor is normal, but a value received and recognized by the data processor [e.g., of the controller] is different from the value output from the rotation-angle sensor, for example.”
        2 See e.g., published paragraphs [0009], [0025], [0078], etc. of the specification.